    Case 3:20-cv-00310-MHT-WC Document 7 Filed 07/16/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


SOLOMON LaDANIEL                   )
HENDERSON,                         )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           3:20cv310-MHT
                                   )                (WO)
SHERIFF ANDRE BRUNSON,             )
et al.,                            )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United         States      Magistrate        Judge's

recommendation (doc. no. 5) is adopted.

    (2) This lawsuit is dismissed without prejudice,

with no costs taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final    judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil

Procedure.
Case 3:20-cv-00310-MHT-WC Document 7 Filed 07/16/20 Page 2 of 2



This case is closed.

DONE, this the 16th day of July, 2020.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
